Citation Nr: 1728599	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-34 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability to include as due to service-connected hepatitis C, and as due to service-connected psychiatric disability.

2.  Entitlement to an extraschedular evaluation for hepatitis C.

3.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and G.K.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974. The Veteran had additional service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2011 and February 2012 rating decisions, the RO continued a compensable disability rating for hepatitis C.

In a March 2012 rating decision, the RO increased the Veteran's disability rating for hepatitis C to 10 percent, effective December 21, 2011.   

Additionally in the March 2012 rating decision, the RO denied entitlement to service connection for stomach erosion and ulcer and for anxiety, and found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for PTSD.

The Board recharacterized the appeal as pertaining to service connection for PTSD, anxiety and depression to encompass service connection for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran testified before the undersigned Veterans Law Judge at an October 2013 Board videoconference hearing.

In February 2015, the Board reopened and remanded the Veteran's claim for entitlement to service connection for a psychiatric disorder to include PTSD, anxiety, and depression, to include as due to service-connected hepatitis C, denied entitlement to service connection for a gastrointestinal disability to include as due to service-connected hepatitis C, and as due to anxiety, and remanded the claims for entitlement to an initial rating in excess of 10 percent for hepatitis C, and entitlement to TDIU.

In a November 2015 rating decision, the RO granted service connection for posttraumatic stress disorder and major depressive disorder with an evaluation of 50 percent effective October 13, 2011.  As this is considered a grant in full of the issue on appeal, this issue is no longer before the Board.

The Veteran appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A June 2016 Joint Motion for Partial Remand requested that the Court vacate that part of the February 2015 Board decision that denied entitlement to service connection for a gastrointestinal disability to include as due to service-connected hepatitis C, and as due to anxiety.  In June 2016, the Court issued an Order that granted the Joint Motion.  As the Board decision had remanded the remaining claims, those issues were not impacted by the Joint Motion.

Finally, the increased rating claim for hepatitis C was bifurcated into schedular and extraschedular evaluations.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

In December 2016, the Board denied an increased disability rating for hepatitis C and remanded the issues of entitlement to service connection for a gastrointestinal disability to include as due to service-connected hepatitis C, and as due to anxiety, entitlement to an extraschedular evaluation for hepatitis C, and entitlement to TDIU.  

These issues are again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran has argued that his gastrointestinal disorder is due to his psychiatric disorder.  The Board remanded this case in December 2016, in order to obtain a VA examination to determine whether the Veteran's gastrointestinal disorders have been caused or aggravated by his service-connected psychiatric disabilities, in part to address the findings in the JPMR.   

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided with the examination in January 2017.  The examiner concluded that it was less likely than not that the Veteran's current diagnosed gastrointestinal disability, GERD, had been caused or aggravated by his service-connected psychiatric disabilities.  The examiner opined that he did not "see anything in the [JMPR] that would change my opinion that the [V]eteran's GERD is more likely than not caused by his excessive use of NSAIDs in the past, and that there is no evidence of service connection."  He opined that he did not find evidence that his GERD was "significantly caused or aggravated by" his service-connected psychiatric disability.

The examiner's use of the term "significantly" raises the possibility that there was some causation or aggravation of his GERD by his service-connected disabilities.  As such, the Board finds that clarification is needed.  
  
In addition, in providing an opinion as to whether the Veteran's service-connected psychiatric disability has caused or aggravated his GERD, the examiner did not address the fact that the Veteran takes medications for his service-connected psychiatric disability.  These medications include side effects including gastrointestinal disturbances.  The examiner should provide an opinion as to whether the medication to treat his service-connected psychiatric disabilities has caused or aggravates his GERD.

The claim for TDIU must be remanded as it is inextricably intertwined with the Veteran's claim for entitlement to service connection for a gastrointestinal disability.  In turn, as development of the TDIU claim may impact the extraschedular rating, it is remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an examiner other than the examiner who provided the January 2017 VA examination to determine the nature and etiology of any gastrointestinal disorders.  If further examination is deemed necessary, schedule the Veteran for such.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD has been caused (in whole or in part) or aggravated (has undergone a measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected psychiatric disabilities, to include the medication taken to treat his service-connected psychiatric disabilities.

If the Veteran's GERD has been aggravated by his service-connected psychiatric disabilities (to include medication to treat such), the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the service-connected psychiatric disability or medications taken to treat the psychiatric disability.  

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  After the development above is completed, as well as any other development deemed necessary, the AOJ should readjudicate the remaining claims on appeal, including entitlement to a TDIU and to an extraschedular rating for hepatitis C.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


